Case: 1:19-cv-04775 Document #: 4 Filed: 08/22/19 Page 1 of 1 PagelID #:19

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

VICTOR ANDREWS,
Case No.: 1:19-cv-4775
Plaintiff, NOTICE OF DISMISSAL
PURSUANT TO FRCP
-against- 41(a)(1)(A)(i)

DEBONAIR SOCIAL CLUB, LLC,

Defendant.

 

PLEASE TAKE NOTICE that the claims of Plaintiff, VICTOR ANDREWS, are hereby
dismissed without prejudice, in their entirety, as against Defendant, DEBONAIR SOCIAL CLUB,

LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

Dated: August 22, 2019
New York, New York

  

CE

wigation Group, PLLC
est Monroe Street
Chicago, IL 60603

Pitone: (212) 465-1188

 
    
 
  

 
  
 

SO ORDERED:

 

US.D.J.
